     Case: 1:18-cv-06337 Document #: 15 Filed: 11/29/18 Page 1 of 5 PageID #:85



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS

MUNCHKIN, INC.,

       Plaintiff/Counter Defendant

v.                                                Case No. 1:18-cv-06337

TOMY INTERNATIONAL, INC.,                         The Honorable Charles P. Kocoras

       Defendant/Counter Plaintiff.

            PLAINTIFF’S ANSWER TO DEFENDANT’S COUNTERCLAIMS

       Plaintiff Munchkin, Inc. (“Counter-Defendant” or “Munchkin”), by and through its

undersigned counsel, hereby answer the Counterclaims asserted by Defendant Tomy

International, Inc. (“Tomy”) on November 9, 2018, as follows:

                           NATURE OF COUNTERCLAIMS

        No response is required to Tomy’s Nature of Counterclaims statement. To the

extent that any response is required, Munchkin admits that Tomy is asserting counterclaims

seeking a declaration of noninfringement as to the asserted patents. Munchkin denies that

such counterclaims are supported by the facts, evidence, or law.

                   THE PARTIES AND FACTUAL ALLEGATIONS

       1.      Admitted.

       2.      Admitted.

       3.      Admitted.

       4.      Admitted.

                             JURISDICTION AND VENUE

       5.      Admitted.


                                              1
    Case: 1:18-cv-06337 Document #: 15 Filed: 11/29/18 Page 2 of 5 PageID #:86



       6.      Admitted.

       7.      Denied.

       8.      Admitted.

       9.      Denied. While it is true that Munchkin has identified the First Years Simply

Spoutless Cups as infringing the asserted patents, Munchkin notes that there are multiple

versions and lines of the Simply Spoutless Cups being sold by Tomy. All such cups infringe

the asserted patents. Munchkin further reserves the right to amend its Complaint if it

determines through discovery that additional products sold by Tomy infringe the asserted

patents.

       10.     Denied.

       11.     Denied.

       12.     Denied. While it is true that Munchkin has identified the First Years Simply

Spoutless Cups as infringing the asserted patents, Munchkin notes that there are multiple

versions and lines of the Simply Spoutless Cups being sold by Tomy. All such cups infringe

the asserted patents. Munchkin further reserves the right to amend its Complaint if it

determines through discovery that additional products sold by Tomy infringe the asserted

patents.

       13.     Denied.

       14.     Denied.

                               FIRST COUNTERCLAIM

       15.     No response is required to Tomy’s incorporation by reference of the

foregoing paragraphs of its Counterclaims. To the extent that any response is required,



                                             2
    Case: 1:18-cv-06337 Document #: 15 Filed: 11/29/18 Page 3 of 5 PageID #:87



Munchkin incorporates by reference all preceding responses to and denials of Tomy’s

allegations as if fully restated herein.

        16.      Denied.

                                 SECOND COUNTERCLAIM

        17.      No response is required to Tomy’s incorporation by reference of the

foregoing paragraphs of its Counterclaims. To the extent that any response is required,

Munchkin incorporates by reference all preceding responses to and denials of Tomy’s

allegations as if fully restated herein.

        18.      Denied.

                                RESERVATION OF RIGHTS

         No response is required to Tomy’s reservation of rights paragraph. To the extent

that any response is required, Munchkin denies that Tomy can amend its Answer or

Counterclaims at any time and asserts that any and all amendments to the pleadings, and the

timing of such amendments, must comply with the Federal Rules of Civil Procedure, the

applicable local rules, and the Court’s eventual Scheduling Order.

                                    PRAYER FOR RELIEF

        No response is required to Tomy’s prayer for relief. To the extent that any response

is required to any paragraph of Tomy’s prayer for relief, including without limitation the

paragraphs labeled (1) through (5), Munchkin denies all allegations and denies that Tomy is

entitled to any relief requested therein.




                                              3
    Case: 1:18-cv-06337 Document #: 15 Filed: 11/29/18 Page 4 of 5 PageID #:88



                             DEMAND FOR A JURY TRIAL

       No response is required to Tomy’s demand for a jury trial. To the extent that any

response is required, Munchkin also requests a jury trial for all issues so triable pursuant to

Fed. R. Civ. P. 38.

Dated: November 29, 2018              Respectfully submitted,

                                      By:    /s/ Luke M. Meriwether
                                      One of the Attorneys for Plaintiff
                                      MUNCHKIN, INC.

                                      Vladimir I. Arezina (ARDC No. 6276348)
                                      Sara A. Barnowski (ARDC No. 6326572)
                                      LATHROP GAGE LLP
                                      155 N. Wacker Drive
                                      Suite 3000
                                      Chicago, IL 60606
                                      Telephone: (312) 920-3300
                                      Email: varezina@lathropgage.com
                                             sbarnowksi@lathropgage.com

                                      Travis W. McCallon*
                                      Luke M. Meriwether*
                                      LATHROP GAGE LLP
                                      2345 Grand Blvd.
                                      Suite 2200
                                      Kansas City, MO 64108
                                      Telephone: (816) 292-2000
                                      Email: tmccallon@lathropgage.com
                                             lmeriwether@lathropgage.com
                                      (*admitted pro hac vice)




                                               4
    Case: 1:18-cv-06337 Document #: 15 Filed: 11/29/18 Page 5 of 5 PageID #:89



                              CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on November 29, 2018, a copy of the
foregoing document was filed electronically through the Court’s Electronic Case Filing (ECF)
System, and service of this document is being made upon all counsel of record in this case by
the Notice of Electronic Filing issued through the Court’s ECF System on this date.


                                     /s/ Luke M. Meriwether
                                    Luke M. Meriwether

                                    One of the Attorneys for Plaintiff
                                    MUNCHKIN, INC.




                                             5

30423559v.1
